 Fill in this information to identify your case:                                                                                                                           CLRK PHM
 Debtor 1                  SIMONE BECK                                                                                                                    2019fiPR15AMlO:''12
                           First Name                         Middle Name
 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name                        Last Name


 United States Bankruptcy Court for the:                DISTRICT OF ARIZONA

 Case number
 (if known)                 ^                           JU-
                                                                                                                                                          D Check if this is an
                                                                                                                                                            amended filing



Official Form 106Sum
Summa                  of Your Assets and Liabilities and Certain Statistical Information                                                                          12/15
Be as complete and accurate as possible. If two married people arefiling together, both are equally responsible for supplying correct
information. Fill out all of your schedulesfirst; then complete the information on this form. Ifyou are filing amended schedules afteryou file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Parti          Summarize Your Assets




 1.     ScheduleA/B: Property (Official Form 106A/B)
        1a. Copyline55, Total realestate, from ScheduleA/B................................................................................................ $                       0.00

        1b. Copy line 62, Total personal property, from Schedule A/B..................................................................................... $                      970.00

        1c. Copy line 63, Total of all property on Schedule A/B............................................................................................... $                 970. 00

 Part 2:        Summarize Your Liabilities




 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copythetotal you listed in ColumnA, Amountofclaim, at the bottom ofthe last pageof Part 1 of ScheduleD...                                         S             3U,»Z5.l
 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy thetotal claims from Part 1 (priority unsecured claims) from line6eof Schedule E/F.................................                          $                    °-00
        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                         $             17, 672. 00


                                                                                                                              Your total liabilities $                   48,497.00


 Part 3        Summarize Your Income and Ex enses

4.      Schedule I: Your Income (Official Form 1061)
       Copyyourcombined monthly income from line 12of Schedule /................................................................................              $              3,614. 00
 5.     Schedule J: Your Expenses(Official Form 106J)
       Copyyourmonthlyexpensesfromline22cofScheduleJ..........................................................................                                $              3, 193.00
 Part 4:       Answer These Questions for Administrative and Statistical Records

6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
       C] No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

               Yes
7.     Whatkind of debt do you have?

               Your debts are primarily consumer debts. Consumerdebtsare those "incurred by an individualprimarily for a personal, family, or
               household purpose. " 11 U. S.C. § 101(8). Fill out lines 8-9g forstatistical purposes. 28 U. S.C. § 159.

        D      Your debts are not primarily consumer debts. You have nothing to report on this part ofthe form. Checkthis box and submit this form to
               the court with your other schedules.
 Official Form 10BSum                   Summary of Your Assets and Liabilities and Certain Statistical Information                                                 page 1 of 2
SoftwareCopyright(c) 1996-2019BestCase, LLC-www.bestcase.com                                                                                                       BestCaseBankruptcy

               Case 2:19-bk-04440-EPB                             Doc 6 Filed 04/15/19 Entered 04/15/19 17:50:38                                                      Desc
                                                                  Main Document    Page 1 of 32
  Debtor 1      StMONE BECK                                                                 Case number (if known)

  8.    From the StatementofYour Current Monthly Income: Copy yourtotal current monthly incomefrom Official Form
        122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                 4, 243. 00


  9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:




        9a. Domestic support obligations (Copy line 6a.)                                                 $                 0.00
        9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                        $                 0.00
        9c. Claims for death or personal injurywhile you were intoxicated. (Copy line 6c.)               $                 0.00
        9d. Student loans. (Copy line 6f.)                                                               $                 0. 00
        9e. Obligations arising out of a separation agreement or divorce that you did not report as
            priority claims. (Copy line 6g.)                                                             $                 0.00

        9f. Debts to pension or profit-sharing plans, and othersimilar debts. (Copy line 6h.)            s                 0.00


        9g. Total. Add lines 9a through 9f.                                          3                                  0.00




Official Form 106Sum                              Summary of Your Assets and Liabilities and Certain Statistical Information             page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                 Best Case Bankruptcy

             Case 2:19-bk-04440-EPB                              Doc 6 Filed 04/15/19 Entered 04/15/19 17:50:38                    Desc
                                                                 Main Document    Page 2 of 32
  Fill in this information to identify your case and this filing:

  Debtor 1                    SIMONEBECK
                              First Name                       Middle Name                     Last Name

 Debtor 2
 (Spouse, if filing)          First Name                       Middle Name                     Last Name


 United States Bankruptcy Courtforthe: DISTRICTOFARIZONA

 Case number                                                                                                                                D Check if this is an
                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Pro e                                                                                                                             12/15
In each category, separately list and describe items. Listan assetonly once. If an assetfits in more than one category, list the asset in the categorywhereyou think
it fits best. Be as complete andaccurateas possible. Iftwo married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separatesheetto this form. Onthe top of anyadditionalpages,writeyour name and case number (if known). Answerevery question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

          No. Go to Part 2.
   D Yes. Whereistheproperty?

 Part 2: Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whetherthey are registered or not? Includeany vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

   D No
          Yes


   3. 1     Make:       KIA                                      Who has an interest in the property? Check one   Do not deduct secured claims or exemptions. Put
                                                                                                                  the amount of any secured claims on Schedule D:
            Model: SOUL                                                Debtor 1 only                              CreditocsWhoHaveClaimsSecuredby Property.
            Year:       2018                                      D Debtor 2 only                                 Current value of the      Current value of the
            Approximate mileage:                 25,000           D Debtor1 andDebtor2 only                       entire property?          portion you own?
            Other information:                                    D At least one of the debtors and another

                                                                  D Checkifthisiscommunityproperty                         Unknown                      Unknown
                                                                       (see instructions)



  3.2       Make:       KIA                                      Who has an interest in the property? Check one   Do notdeductsecuredclaimsorexemptions. Put
                                                                                                                  the amount of any secured claims on Schedule D.
            Model:     FORTE                                           Debtor 1 only                              Creditors Who Have Claims Secured by Property.
           Year:       2015                                       D Debtor 2 only                                 Current value of the      Current value of the
           Approximate mileage:                 65, 000           D Debtor 1 and Debtor 2 only                    entire property?          portion you own?
            Other information:                                    D At least one of the debtors and another

                                                                 D Check ifthis is community property                      Unknown                      Unknown
                                                                       (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personalwatercraft, fishingvessels, snowmobiles, motorcycle accessories

          No
   D Yes




Official Form 106A/B                                                          Schedule A/B: Property                                                           page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www. bes1case. com                                                                               Best Case Bankruptcy

                Case 2:19-bk-04440-EPB                             Doc 6 Filed 04/15/19 Entered 04/15/19 17:50:38                                  Desc
                                                                   Main Document    Page 3 of 32
  Debtor 1           SIMONEBECK                                                                                             Case number (if known)


  5 Add the dollarvalue of the portion you own for all of your entries from Part 2, including any entries for
     .   pages you have attached for Part 2. Write that number here.............................................................................   =>                  $0.00


  Part 3: DescribeYour Personal and Household Items
  Do you own or have any legal or equitable interest in any of the following items?                                                                     Current value of the
                                                                                                                                                        portion you own?
                                                                                                                                                        Do not deduct secured
                                                                                                                                                        claims or exemptions.
 6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
     D No
            Yes. Describe.....


                                         2 BEDS 200. 00, 1 DRESSER 20. 00, 1 COUCH 100. 00, 1 COFFEE
                                        TABLE 20. 00, 1 END TABLE 30. 00, 1 KITCHEN TABLE 4 CHAIRS
                                        50.00 1 TV50.00                                                                                                                 $470.00


 7. Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games
       No
     D Yes. Describe.....

8. Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
                      other collections, memorabilia, collectibles
           No
     D Yes. Describe.....

9. Equipmentfor sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golfclubs, skis; canoes and kayaks; carpentry tools;
                      musical instruments
           No
     D Yes. Describe.....

10. Firearms
         Examples: Pistols, rifles, shotguns, ammunition, and related equipment
           No
    D Yes. Describe.....

11. Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    D No
           Yes. Describe.....

                                        CLOTHES                                                                                                                        $200.00


12. Jewelry
         Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
           No
    a Yes. Describe.....

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
    D Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
           No
    D Yes. Givespecificinformation.....


Official Form 106A/B                                                        ScheduleA/B: Property                                                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com
                                                                                                                                                               Best Case Bankruptcy

                 Case 2:19-bk-04440-EPB                                Doc 6 Filed 04/15/19 Entered 04/15/19 17:50:38                                          Desc
                                                                       Main Document    Page 4 of 32
  Debtor1         SIMONEBECK                                                                                     Case number (if known)


  15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
        for Part 3. Write that number here                                                                                                               $670. 00


  Part 4: DescribeYour FinancialAssets
  Doyou own or haveany legal or equitable interest in any ofthe following?                                                                   Current value ofthe
                                                                                                                                             portion you own?
                                                                                                                                             Do not deduct secured
                                                                                                                                             claims or exemptions.

 16. Cash
     Examples:Moneyyou have in yourwallet, in your home, in a safe deposit box, and on handwhen you file your petition
      No
    D Yes.

 17 Deposits of money
      Examples:Checking, savings, or otherfinancialaccounts; certificates ofdeposit; shares in credit unions, brokeragehouses, and othersimilar
                      institutions. If you have multiple accounts with the same institution, list each.
    D No
        Yes........................                                           Institution name:

                                            17. 1. Checking                                                                                                 $300.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     No
   D Yes..................        Institution or issuer name:

19. Non-publiclytraded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership,
      and joint venture
       No
    D Yes. Give specific information about them.
                                 Nameofentity:                                                                    % of ownership:

20. Government and corporate bondsand other negotiable and non-negotiableinstruments
    Negotiableinstruments include personal checks, cashiers' checks, promissory notes, and money orders.
      Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
       No
    D Yes. Givespecificinformationaboutthem
                                              Issuer name:

21. Retirement or pension accounts
      Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
    D Yes. Listeachaccountseparately.
                                           Type of account:                   Institution name:

22. Security deposits and prepayments
      Your share of ati unused deposits you have made so that you may continue service or use from a company
      Examples:Agreementswith landlords, prepaidrent, publicutilities (electric, gas,water), telecommunicationscompanies, or others
      No
    D Yes......................                                               Institution name or individual:

23. Annuities (A contract for a periodic payment of moneyto you, eitherfor life or for a numberofyears)
      No
    D Yes.............                Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U. S. C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       No
    D Yes.............                Institution name and description. Separately file the records ofany interests. 11 U. S. C. § 521(c):


Official Form 106A/B                                                     ScheduleA/B: Property                                                                 page 3
Software Copyright(c) 1996-201SBest Case, LLC www.bestcase.com                                                                                      Best Case Bankruptcy

              Case 2:19-bk-04440-EPB                              Doc 6 Filed 04/15/19 Entered 04/15/19 17:50:38                                    Desc
                                                                  Main Document    Page 5 of 32
    Debtor 1 SIMONEBECK                                                             Casenumber(ifknown)
   25. Trusts,equitableorfutureinterestsinproperty(otherthananythinglistedinline1),andrij
           No
       D Yes. Givespecificinformation aboutthem...

   26. Patents,copyrights,trademarks,tradesecrets,andotherintellectual property
       Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
           No
       D Yes. Give specificinformationaboutthem...

  27 Licenses, franchises, and other general intangibles
         Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
           No
       D Yes. Givespecificinformationaboutthem...
   Money or property owedto you?                                                                                                                        Current value of the
                                                                                                                                                        portion you own?
                                                                                                                                                        Do not deduct secured
                                                                                                                                                        claims or exemptions.
  28. Tax refunds owedto you
       No
      D Yes.Givespecificinformationaboutthem, includingwhetheryoualreadyfiledthereturnsandthetaxyears...

  29. Familysupport
        Examples: Pastdueorlumpsumalimony, spousalsupport, childsupport, maintenance, divorcesettlement, property settlement
          No
      D Yes. Give specific information......

 30. Other amounts someone owes you
        Examples: Unpajd^wages, ^disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation, Social Securit
                        benefits; unpaid loans you madeto someone else                '      ...                 ...               ----...r-..--.,
          No
      D Yes. Givespecificinformation..
 31. Interests in insurance policies
        Examples: Health, disability, orlife insurance; health savings account (HSA); credit, homeowner's, orrenter's insurance
         No
     D Yes. Namethe insurance company ofeach policy and list itsvalue.
                                            Company name:                                                   Beneficiary:                                Surrenderorrefund
                                                                                                                                                        value:

 32. Any interest in property that is due you from someone who has died
       s,       are
                      "I6 blen^ficiary of
                            i©a.
                                            a   "ving trustl expect proceeds   from a life insurance   policy,   or are   currently entitled to receive property because

         N6
     D Yes. Give specific information..


33 <^.aL"^,^al."s^h^d Parti®s'whetherornotyouhavefileda lawsuitormadea demandforpayment
       Examples:Accidents,employmentdisputes,insuranceclaims, orrightsto sue
         No
     D Yes. Describeeachclaim.

34. Othercontingentandunliquidatedclaimsofeverynature,includingcounterclaims ofthedebtorandrightstosetoffclaims
         No
     D Yes. Describeeachclaim.

35. Any financial assets you did not already list
        No
    D Yes. Givespecificinformation..



Official Form 106A/B                                                      Schedule A/B: Property                                                                             page 4
Software Copyright (c) 1996-201S Best Case, LLC - www. bestcase. com
                                                                                                                                                                 Best Case Bankruptcy

                Case 2:19-bk-04440-EPB                                 Doc 6 Filed 04/15/19 Entered 04/15/19 17:50:38                                             Desc
                                                                       Main Document    Page 6 of 32
  Debtor 1            SIMONEBECK                                                                                    Case number (if known)

  36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
          for Part 4. Write that number here.                                                                                                         $300.00


  Part 5: DescribeAny Business-Related PropertyYou Ownor Havean Interest In. Listany real estate in Part 1.

 37.     o you own or haveany legal or equitableinterest in any business-relatedproperty?
         No. Go to Part 6.
    D Yes. Goto line38.


  Part 6     DescribeAny Farm-and Commercial Fishing-RelatedPropertyYou Own or Have an Interest In.
                Ifyou own or have an interest In farmland, list it in Part 1.


 46.        you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
            No. Go to Part 7.
         D Yes. Goto line47.

  Part?:             Describe All Property You Own or Have an Interest in That You Did Not List Above


 53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership
           No
       D Yes. Give specific information.........

  54. Add the dollar value of all of your entries from Part 7. Write that number here                                                                    $0.00

  PartS:           List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2                                                                                                                      $0.00
 56. Part 2: Total vehicles, line 5                                                                       $0. 00
 57. Part 3: Total personal and household items, line 15                                                $670. 00
 58.     Part 4: Total financial assets, line 36                                                        $300. 00
 59. Part5: Total business-related property, line 45                                                      $0. 00
 60. Part 6: Total farm- and fishing-relatedproperty, line 52                                             $0.00
 61. Part 7: Total other property not listed, line 54                                                     $0. 00
 62. Total personal property. Add lines 56 through 61...                                            $970.00        Copy personal propertytotal            $970. 00
 63. Total of all property on ScheduleA/B. Add line 55 + line 62                                                                                     $970. 00




Official Form 106A/B                                                            ScheduleA/B: Property                                                        page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com
                                                                                                                                                 Best Cass Bankruptcy

                 Case 2:19-bk-04440-EPB                                Doc 6 Filed 04/15/19 Entered 04/15/19 17:50:38                            Desc
                                                                       Main Document    Page 7 of 32
  Fill in this information to identify your case:

  Debtor 1                    SIMONE BECK
                              First Name                       Middle Name                     Last Name

  Debtor 2
 (Spouse if, filing)          First Name                       Middle Name                     LastName

 United States Bankruptcy Court for the:                 DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                                 D Check if this is an
                                                                                                                                              amended filing

Official Form 106C
Schedule C: The Property You Claim as E                                                                            mpt                                               4/19

Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on ScheduleA/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. Ifmore space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name
and case number (if known).

For each item of property you claim as exempt, you must specifythe amount of the exemption you claim. Oneway of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particulardollar amount andthe value of the property is determined to exceedthatamount, your exemption would be limited
to the applicable statutory amount.
 Parti:         Identi       the Pro e     You Claim as Exem t

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions.                  11 U. S. C. § 522(b)(3)

      D Youare claimingfederalexemptions. 11 U.S.C. § 522(b)(2)
 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on               Current value of the     Amount of the exemption you claim        Specific laws that allow exemption
      ScheduleMBthat lists this property                          pertfen you own
                                                                  Copy e value (roi»       Checkemly owebwstoreaeheMmptlon.
                                                                  SeteetoteAB

      2 BEDS 200. 00, 1 DRESSER 20. 00,1                                     $470.00                                    $470. 00    Ariz. Rev. Stat. §33-1123
      COUCH 100. 00, 1 COFFEE TABLE
      20. 00, 1 END TABLE 30. 00, 1                                                        D     100% of fair market value, up to
      KITCHEN TABLE 4 CHAIRS 50. 00, 1                                                           any applicable statutory limit
      TV 50.00
      Line from Schedule A/B: 6.1

      CLOTHES                                                                                                           $200.00     Ariz- R®v-stat § 33-1125<1)
                                                                             $200. 00
      Line from Schedule A/B: 11.1
                                                                                           1-1 100%offairmarketvalue, upto
                                                                                                 any applicable statutory limit

      Checking:                                                              $300. 00                                   $300.00     Ariz. Rev. Stat. §
      Line from Schedule A/B: 17.1                                                                                                  33-1126(A)(9)
                                                                                           D 100%offairmarketvalue, upto
                                                                                                 any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170, 350?
      (Subject to adjustment on 4/01/22 and every 3 years afterthatfor cases filed on or afterthe date of adjustment.)
          No
      D Yes. Didyou acquirethe property covered bythe exemptionwithin 1,215daysbeforeyou filed this case?
              D        No
              D        Yes



Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                         page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                                     Best Case Bankruptcy

               Case 2:19-bk-04440-EPB                              Doc 6 Filed 04/15/19 Entered 04/15/19 17:50:38                                        Desc
                                                                   Main Document    Page 8 of 32
   Fill in this information to identify your case:
   Debtor 1                   SIMONE BECK
                              First Name                        MiddleName                        LastName
   Debtor 2
   (Spouse if, filing)        First Name                        Middle Name                       Last Name


   United States Bankruptcy Court for the:                DISTRICT OF ARIZONA

   Case number
   (if known)
                                                                                                                                                D Check if this is an
                                                                                                                                                  amended filing

 Official Form 106D
 Schedule D: Creditors                                    ho Have Claims Secured by Property                                                                          12/15
 Be-ascomp'etea"d.   a(:curate.asp°s.s'ble- !ftwo married Peo.Plearefilingtogether, bothareequally responsible forsupplying correct information. Ifmorespace is
 I1?Td??' copy the Additio"al pa9e. m it o"t. number the entries, and attach it to this form. On the top of any additionalpages7write your  and      number (if
                                                                                                                                                    name    case



 1. Do any creditors have claims secured by your property?
        D No.Checkthisboxandsubmitthisformtothecourtwithyourotherschedules.Youhavenothingelseto reportonthisform.
            Yes. Fill in all of the information below.
  Part 1          List All Secured Claims

  2.Listallsecuredclaims.Ifa creditorhasmorethanonesecuredclaim,listthecreditorseparatelyfor colurnn A                              Colwnn B                Column C
  eachclaim. Ifmorethanonecreditorhasa particularclaim, listthe othercreditors in Part2. Asmuch               Amountof claim        Value of collateral     Unsecured
  as possible, list the claims in alphabetical order according to the ereditor's name.                        Do not deduct the     that supports this      portion
                                                                                                              valueof collateral.   claim                   ff any
  2. 1 ALLY FINANCIAL                                 Describethe property thatsecures theclaim:                  $11, 935. 00              Unknown             Unknown
       Creditor'sName                                 2Q15 KIA FORTE 65, 000 miles


          PO BOX 380901                              As of the dateyou file, the claim is: Checkallthat
                                                     apply.
          Minneapolis, MN 55438                       D Contingent
          Number, Street, City, State & Zip Code         Unliquidated
                                                     D Disputed
 Who owes the debt? Check one.                       Nature of lien. Checkall that apply.
      Debtor 1 only                                      An agreementyou made (such as mortgageor secured
  D Debtor 2 only                                         car loan)
  D Debtor1 andDebtor2 only                          D Statutorylien(suchastaxlien,mechanic'slien)
  D At leastoneofthedebtorsandanother                D Judgment lien from a lawsuit
  D Check ifthis claim relates to a                  D Other(includinga righttooffset)
       community debt

 Datedebtwas incurred 07/01/17                                Last4 digits of account number          0659

 2. 2 KIA MOTORS                                     Describethe property that securesthe claim:                 $18, 890. 00               Unknown            Unknown
         Creditor's Name
                                                     2018 KIA SOUL 25, 000 miles
         400 MCCARTHUR BLVD
         SUITE 100
                                                     As of the date you file, the claim Is: Check all that
         Newport Beach, CA                           apply.
         92660                                       D Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                     D Disputed
 Who owes the debt? Check one.                       Nature of lien. Check all that apply.
     Debtor1 only                                       An agreementyou made (such as mortgageor secured
 D Debtor2 only                                          car loan)
 D Debtor 1 andDebtor2 only                          D Statutory lien(such astaxlien, mechanic's lien)
 D Atleastoneofthedebtorsandanother                  D Judgment lien from a lawsuit
 a Check ifthis claim relates to a                   D Other(including a rightto offset)
      community debt

 Datedebtwas incurred            07/01/18                     Last4 digits of account number         0659



Official Form 106D                                 ScheduleD:CreditorsWhoHaveClaimsSecuredbyProperty                                                               page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com
                                                                                                                                                           Best CaseBankruptcy

                 Case 2:19-bk-04440-EPB                                Doc 6 Filed 04/15/19 Entered 04/15/19 17:50:38                                      Desc
                                                                       Main Document    Page 9 of 32
  Debtor 1 SIMONEBECK                                                                        Case number (if known)
               First Name                Middle Name              Last Name




    Addthe dollarvalueofyourentries in ColumnA onthis page,Writethat numberhere:                             $30,825.00
    Ifthis is the last page of your form, add the dollar value totals from all pages.
    Writethat numberhere:                                                                                    $30,825.00

  Part 2: List Others to Be Notified for a Debt That You Alread Listed
  Usethis pageonlyifyou haveothersto benotifiedaboutyourbankruptcyfora debtthatyou alreadylistedin Part1.Forexample,ifa collection agencyistryii
  to collect from you for a debtyou oweto someone etee, list thecreditor In Part 1,andthen li»tthe collection agency here. Similarly, tf; have more than one
  creditor foranyofthe debtsthatyou listed in Part 1, listthe additionalcreditors here.                                             ied for any debts in Part 1,
  do not fill out or submit this page.




Official Form 106D                 Additional PageofSchedule D:Creditors Who Have Claims Secured by Property                                         page2 of 2
SoftwareCopyright(c) 1996-2019Best Case, LLC- www.bestcase.com                                                                                 Best Cass Bankruptcy

             Case 2:19-bk-04440-EPB                          Doc 6 Filed 04/15/19 Entered 04/15/19 17:50:38                                    Desc
                                                             Main Document   Page 10 of 32
  Fill in this information to identify your case:

  Debtor 1                   SIMONEBECK
                             First Name                         Middle Name                         Last Name

  Debtor 2
  (Spouse if, filing)        First Name                         MiddleName                          Last Name


  United States Bankruptcy Court for the:                DISTRICTOF ARIZONA

  Case number
  (if known)                                                                                                                             D Check if this is an
                                                                                                                                           amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                      12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITy claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
ScheduleG: ExecutoryContracts and Unexpired Leases(Official Form 106G). Do not include anycreditorswith partially secured claims thatare listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill It out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and case
number (if known).
 Part 1:          List All of Your PRIORITY Unsecured Claims
 1.      o any creditors have priority unsecured claims against you?
            No. Go to Part 2.
       D Yes.
 Part 2:          List All of Your NONPRIORIPC Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

       D No.Youhavenothingtoreportinthispart.Submitthisformtothecourtwithyourotherschedules.
           Yes.

 4. List all of your nonpriority unsecured claims In the alphabetical order ofthe creditor who holds each claim. Ifa creditor has more than one nonpriority unsecured
    claim, list the creditorseparatelyforeach claim Foreachclaimlisted, identifywhattype ofdaim it is. Donot listclaims alreadyineludedin Part 1. Ifmore than one
       creditorholdsa particularclaim, listtneothercreditorsin Part3. 1fyouhavemorethanthreenonprtorityynsecHredclaimsfill outtheContinuatipnPageof Part 2
                                                                                                                                               Total claim

 4.1           AMSHER COLLECTION SERVICES                               Last 4 digits of account number         2230                                         $1, 838. 00
               Nonpriority Creditor's Name
               4524 SOUTHLAKE PARKWAY                                   Whenwasthe debtincurred?                07/01/18
               SUITE 15
               Birmin ham, AL 35244
               Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.
                                                                        D Contingent
                  Debtor 1 only
                                                                              Unliquidated
               D Debtor 2 only
                                                                        D Disputed
               D Debtor 1 and Debtor 2 only                             Type of NONPRIORITf unsecured claim:
               D At leastone ofthedebtors and another                   D Student loans
               D Check ifthis claim is for a community debt             D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
               Is the claim subject to offset?                          report as priority claims
                  No                                                    D Debtstopensionorprofit-sharingplans,andothersimilardebts
               D Yes                                                         Other. Specify TMOBILE




Official Form 106 E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 1 of 6
Software Copyright (c) 1996-201 9 Best Case, LLC - www. bestaase. com                                            43775                               Best Case Bankruptcy


                 Case 2:19-bk-04440-EPB                            Doc 6 Filed 04/15/19 Entered 04/15/19 17:50:38                                    Desc
                                                                   Main Document   Page 11 of 32
 Debtor 1 SIMONEBECK                                                                                       Case number (if known)

 4.2       AT&T                                                        Last4 digits of account number         0659                                 Unknown
           Nonpriority Creditor's Name
           PO BOX 30218                                                When was the debt incurred?            07/01/18
           Los An eles, CA 90030
           NumberStreetCityStateZip Code                               As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                       D Contingent
               Debtor 1 only
                                                                           Unliquidated
           D Debtor 2 only
                                                                       D Disputed
           D Debtor1 andDebtor2 only                                   Type of NONPRIORITV unsecured claim:
           D At least one ofthe debtors and another                    D Student loans
           D Checkifthis claim is fora communitydebt                   D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                             report as priority claims

               No                                                      D Debtsto pension or profit-sharing plans, and other similar debts
           D Yes                                                          Other.Specify CREDIT

 4.3       BANK OF AMERICA                                             Last4 digits of accountnumber          0659                                   $458.00
           Nonpriority Creditor's Name
           PO BOX 982238                                               When was the debt Incurred?            07/01/17
           El Paso, TX 79998
           Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                       D Contingent
               Debtor 1 only
                                                                          Unliquidated
           D Debtor2 only
                                                                       D Disputed
           D Debtor 1 and Debtor 2 only                                Type of NONPRIORIT/ unsecured claim:
           D At leastoneofthedebtorsandanother                         D Studentloans
           D Check ifthis claim is fora community debt                 D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                             report as priority claims
               No                                                      D Debts to pension or profit-sharing plans, and othersimilar debts
           D Yes                                                          Other. Specify CREDIT

           BUREAU OF MEDICAL
 4.4       ECONOMICS                                                   Last4 digitsofaccountnumber            7994                                   $267.00
           Nonpriority Creditor's Name
           326 EAST CORONADO RD                                        When was the debt incurred?            03/02/19
           Phoenix, AZ 85004. 1524
           Number Street City State Zip Code                           As ofthe dateyou file, the claim is: Checkall thatapply
           Who incurred the debt? Check one.
                                                                       D Contingent
               Debtor 1 only
                                                                          Unliquidated
           D Debtor2 only
                                                                       D Disputed
           D Debtor 1 and Debtor 2 only                                Type of NONPRIORIPC unsecured claim:
           D At least one ofthe debtors and another                    D Student loans
           D Check ifthis claim is for a community debt                D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                             report as priority claims

               No                                                      D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                          Other.Specify MEDICAL




Official Form 106 BF                                      Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                          Best Case Bankruptcy


             Case 2:19-bk-04440-EPB                              Doc 6 Filed 04/15/19 Entered 04/15/19 17:50:38                               Desc
                                                                 Main Document   Page 12 of 32
 Debtor 1 SIMONEBECK                                                                                     Case number (ifknown)

4.5        CAPITAL ONE BANK USA                                      Last4 digits of account number         5178                                   $643.00
           Nonpriority Creditor's Name
           15000 CAPITAL ONE DRIVE                                   When was the debt incurred?            03/05/19
           Henrico, VA 23238
           Number Street City State Zip Code                         As ofthe dateyou file, the claim is: Checkall thatapply
          Who incurred the debt? Check one.
                                                                     D Contingent
              Debtor 1 only
                                                                        Unliquidated
           D Debtor 2 only
                                                                     D Disputed
           D Debtor1 andDebtor2 only                                 Type of NONPRIORITY unsecured claim:
           D Atleastoneofthedebtorsandanother                        D Student loans
           D CheckIfthis claim is fora communitydebt                 D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                           report as priority claims
              No                                                     D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                        Other.Specify CREDIT

4.6       CHECKSMART                                                 Last4 digits of account number         0659                                Unknown
           Nonpriority Creditor's Name
          3449 W NORTHERNAVE                                         When was the debt incurred?            07/01/17
           Phoenix, AZ 85051
           NumberStreet CityStateZipCode                             As ofthe date you file, the claim is: Checkall thatapply
          Who incurred the debt? Check one.
                                                                     D Contingent
              Debtor 1 only
                                                                        Unliquidated
           D Debtor 2 only                                           D Disputed
           D Debtor1 andDebtor2 only                                 Type of NONPRIORITYunsecuredclaim:
           D At leastone ofthe debtors andanother                    D Student loans
           D Check ifthis claim is for a community debt              D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                           report as priority claims

              No.                                                    D Debts to pension or profit-sharing plans, and othersimilar debts
           D Yes                                                        Other.Specify CREDIT

4.7       CONNSCREDITCORP                                            Last4 digits of accountnumber          6530                                $2, 801. 00
           Nonpriority Creditor's Name
           3295 COLLEGESTREET                                        Whenwasthe debtincurred?               07/01/18
           Beaumont, TX 77701
           NumberStreetCity StateZipCode                             As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                     D Contingent
              Debtor 1 only
                                                                        Unliquidated
           D Debtor 2 only
                                                                     D Disputed
           D Debtor1 andDebtor2 only                                 Type of NONPRIORITY unsecured claim:
           D At least one of the debtors and another                 D Student loans
           D CheckIfthis claim is fora communitydebt                 D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Isthe claim subjectto offset?                             report as priority claims

              No                                                     D Debtsto pension or profit-sharing plans, andother similar debts
           D Yes                                                        Other. Specify CREDIT




Official Form 106 E/F                                   Schedule EIF: Creditors Who Have Unsecured Claims                                          Page 3 of 6
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                          Best Case Bankruptcy


             Case 2:19-bk-04440-EPB                             Doc 6 Filed 04/15/19 Entered 04/15/19 17:50:38                              Desc
                                                                Main Document   Page 13 of 32
  Debtor 1 SIMONEBECK                                                                                    Case number (if known)

  4.8       CREDIT PROTECTION ASSOC                                   Last 4 digits of account number       3049                                        $327. 00
            Nonpriority Creditor's Name
            13355 NOEL RD STE 2100                                   Whenwasthe debt incurred?              07/01/18
            Dallas, TX 75240
            Number Street City State Zip Code                        As of the date you file, the claim Is: Check all that apply
            Who incurred the debt? Check one.
                                                                      D Contingent
                Debtor 1 only
                                                                         Unliquidated
            D Debtor 2 only
                                                                     D Disputed
            D Debtor 1 and Debtor 2 only                             Type of NONPRIORITYunsecuredclaim:
            a At least one of the debtors and another                D Student loans
            D Checkifthisclaimisfora communitydebt                   D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            Is the claim subject to offset?                          report as priority claims
                No                                                   D Debtsto pension or profit-sharing plans, and other similar debts
            D Yes                                                        Other.Specify COX

  4.9       DISCOVERFINANCIAL                                        Last 4 digits of account number       6011                                      $2, 168.00
            Nonpriority Creditor's Name
            PO BOX 15316                                             Whenwasthe debt incurred?             07/01/18
            Wilmin ton, DE 19850
            NumberStreet CityStateZipCode                            As of the dateyou file, the claim is: Checkall thatapply
            Who incurred the debt? Check one.
                                                                     D Contingent
                Debtor 1 only
                                                                         Unliquidated
            D Debtor 2 only
                                                                     D Disputed
            D Debtor1 andDebtor2 only                                Type of NONPRIORITYunsecured claim:
            D At least one of e debtors and another                  D Studentloans
            D Checkifthisclaimisfora communitydebt                   D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                           report as priority claims
               No                                                    D Debtsto pension or profit-sharing plans, and other similar debts
            D Yes                                                        Other. Specify CREDIT

 4. 10     PROGRESSIVELEASING                                        Last4 digits of account number        3466                                     $5,000.00
           Npnpriority Creditor's Name
           256 WEST DATA DRIVE                                       When was the debt incurred?           07/01 /17
           Dra er, UT 84020
           Number Street City State Zip Code                         As ofthe date you file, the claim Is: Check all that apply
           Who incurred the debt? Check one.
                                                                     D Contingent
               Debtor 1 only
                                                                         Unliquidated
           D Debtor 2 only
                                                                     D Disputed
           D Debtor1 andDebtor2 only                                 Type of NONPRIORITY unsecured claim:
           D At leastoneofthedebtorsandanother                       D Student loans
           D Checkifthisclaimisfora communitydebt                    D Obligationsarising outofa separation agreement ordivorcethatyoudidnot
           Is the claim subjectto offset?                            report as priority claims
               No                                                    D Debtsto pensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                        Other.Specify CREDIT




OfficialForm 106E/F                                     ScheduleE/F:CreditorsWhoHaveUnsecuredClaims                                                    Page 4 of 6
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com
                                                                                                                                               Best Case Bankruptcy

              Case 2:19-bk-04440-EPB                             Doc 6 Filed 04/15/19 Entered 04/15/19 17:50:38                                Desc
                                                                 Main Document   Page 14 of 32
  Debtor1 SIMONEBECK                                                                                        Case number (ifknown)

  4. 11     SNAP FURNITURE                                             Last 4 digits of account number        0659                                  Unknown
            Nonpriority Creditor's Name
            PO BOX 26561                                               Whenwasthe debtincurred?               07/01/18
            Salt Lake d , UT 84126
            Number Street City State Zip Code                          As ofthe dateyou file, the claim is: Check all thatapply
            Who incurred the debt? Check one.
                                                                       D Contingent
                Debtor 1 only
                                                                           Unliquidated
            D Debtor 2 only
                                                                       D Disputed
            D Debtor 1 and Debtor 2 only                               Type of NONPRIORiryunsecured claim:
            D At leastoneofthedebtorsandanother                        D Student loans
            D Checkifthisclaimisfora communitydebt                     D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            Is the claim subject to offset?                            report as priority claims
                No                                                     D Debts to pension or profit-sharing plans, andother similar debts
            D Yes                                                          Other. Specify CREDIT

 4. 12      VERIZONWIRELESS                                            Last 4 digits of account number        0659                                    $983.00
            Nonpriority Creditor's Name
            10734 INTERNATIONAL                                        Whenwasthe debt incurred?              07/01/18
            Rancho Cordova, CA 95670
            Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
            Who Incurred the debt? Check one.
                                                                       D Contingent
            - Debtor 1 only
                                                                           Unliquidated
            D Debtor 2 only
                                                                       D Disputed
            D Debtor1 andDebtor2 only                                  Type of NONPRIORITVunsecured claim:
            D At least one ofthe debtors and another                   D Studentloans
            D Checkifthisclaimisfora communitydebt                     D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            Is the claim subject to offset?                            report as priority claims
               No                                                      D Debtstopensionorprofit-sharingplans,andothersimilardebts
            D Yes                                                          0 er. Specify CREDIT

 4. 13     WAKEFIELD& ASSOC                                            Last 4 digits of account number        14                                   $1, 131. 00
            Nonpriority Creditor's Name
           10800EBETHANYDR                                             Whenwasthe debt incurred?             07/01/17
           SUITE 4
           Aurora, CO 80014
           NumberStreetCity StateZipCode                               As ofthe dateyou file, the claim is: Checkall thatapply
           Who incurred the debt? Check one.
                                                                       D Contingent
               Debtor 1 only
                                                                          Unliquidated
           D Debtor2 only
                                                                       D Disputed
           D Debtor 1 and Debtor2 only                                 Type of NONPRIORIT^ unsecured claim:
           D At leastoneofthedebtorsandanother                         D Student loans
           D Checkifthisclaimisfora communitydebt                      D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Isthe claim subjectto offset?                               report as priority claims
               No                                                      D Debtsto pension or profit-sharing plans, and other similar debts
           D Yes                                                          Other.Specify MEDICAL




OfficialForm 106 E/F                                      ScheduleE/F: Creditors WhoHave Unsecured Claims                                             Page 5 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www. bestcase. com                                                                          Best Case Bankruptcy


              Case 2:19-bk-04440-EPB                              Doc 6 Filed 04/15/19 Entered 04/15/19 17:50:38                              Desc
                                                                  Main Document   Page 15 of 32
  Debtor 1 SIMONEBECK                                                                                     Case number (if known)

 4. 14     WEBBANK/FINGERHUT                                          Last 4 digits of account number        6369                                                  $2,056.00
           Nonpriority Creditor's Name
           6250 RIDGEWOOD RD                                          Whenwasthe debtincurred?               07/01/18
           Saint Cloud, MN 56303
           Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                       D Contingent
                Debtor 1 only
                                                                           Unliquidated
           D Debtor 2 only
                                                                      a Disputed
           D Debtor1 andDebtor2 only                                  Type of NONPRIORITY unsecured claim:
           D At least one ofthe debtors and another                   D Student loans
           D Check if this claim is for a community debt              D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                            report as priority claims
                No                                                    D Debtstopensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                           Other. Specify CREDIT

 Part 3:      List Others to Be Notified About a Debt That You Alread Listed
5. Usethis pageonly if you haveothers to be notified aboutyour bankruptcy, for a debtthatyou already listed in Parts 1 or 2. Forexample, Ifa collection agency is
   trying to collect from you for a debtyou oweto someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, ifyou have
   more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be notified for
   any debts in Parts 1 or 2, do not fill out or submit this page.

 Part 4:     Add the Amounts for Each T                e of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U. S. C. §159. Add the amounts for each type
   of unsecured claim.

                                                                                                                                    Total Claim
                       6a.      Domestic support obligations                                                 6a.       $                              0.00
 Total claims
  from Part 1          6b.      Taxes and certain other debts you owe the government                         6b.       $                              0.00
                       6c. Claims for death or personal injury whileyou were intoxicated                     6c.       $                              0. 00
                       6d.      Other. Add all other priority unsecured claims. Write that amount here.      6d.       $                              0.00

                       6e.      Total Priority. Add lines 6a through 6d.                                     6e.                                      0.00

                                                                                                                                    Total Claim
                       6f.      Student loans                                                                6f.                                      0. 00
 Total claims
  from Part 2          6g. Obligations arising out of a separation agreement or divorce that you
                                didnot reportas priorityclaims              *                         '      60                                       0. 00
                       6h       Debts to pension or profit-sharing plans, and other similar debts          6h.                                    0.00
                       6i.      Other. Add all other nonpriority unsecured claims. Write that amount here. 6i.                               17 672.00
                                                                                                                                                  ,




                       6j.      Total Nonpriority.Add lines 6fthrough 6i.                                                                    17, 672. 00




OfficialForm 106 E/F                                     ScheduleE/F: Creditors Who Have Unsecured Claims                                                            Page 6 of 6
SoftwareCopyright(c) 1996-2019Best Case, LLC- www.bestcase.conn                                                                                               Best Case Bankruptcy

             Case 2:19-bk-04440-EPB                              Doc 6 Filed 04/15/19 Entered 04/15/19 17:50:38                                               Desc
                                                                 Main Document   Page 16 of 32
  Fill in this information to identify your case:
  Debtor 1                  SIMONEBECK
                            First Name                         Middle Name              Last Name

  Debtor 2
  (Spouse if, filing)       First Name                         Middle Name              Last Name


  United States Bankruptcy Courtfor the:                 DISTRICTOFARIZONA

  Case number
  (if known)                                                                                                                      a   Check if this is an
                                                                                                                                      amended filing



 Official Form 106G
 Schedule G: Execute                                     Contracts and Unex i red Leases                                                               12/15
 Beas complete and accurateas possible. Iftwo married peopleare filingtogether, bothareequally responsiblefor supplying correct
 information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 1.     Do you have any executory contracts or unexpired leases?
             No. Checkthis box and file this form with the court with your other schedules. You have nothing else to report on this form.
        D Yes. Fill in all ofthe information below even ifthe contacts of leases are listed on Schedule A/B:Pmperty (Official Form 106A/B).
2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). Seethe instructionsforthisform in the instruction bookletformore examplesofexecutorycontracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                       Statewhatthe contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
  2.1
           Name



           Number       Street

           Ci                                        State                   ZIP Code
  2.2
           Name



           Number       Street

           d                                         State                   ZIP Code
  2.3
           Name


           Number       Street


           d                                         State                  ZIPCode
  2.4
           Name



           Number       Street


           d                                         State                  ZIP Code
  2.5
           Name



           Number       Street


           d                                         State                  ZIPCode




OfficialForm 106G                                  ScheduleG: ExecutoryContracts and UnexpiredLeases                                                Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                          Best Case Bankruptcy


                Case 2:19-bk-04440-EPB                            Doc 6 Filed 04/15/19 Entered 04/15/19 17:50:38                              Desc
                                                                  Main Document   Page 17 of 32
  Fill in this information to identify your case:

  Debtor 1                   SIMONE BECK
                             First Name                          Middle Name        Last Name

  Debtor 2
  (Spouse if, filing)        First Name                          Middle Name        Last Name


  United States Bankruptcy Court for the:                DISTRICT OF ARIZONA

  Case number
  (if known)                                                                                                              D Check if this is an
                                                                                                                            amended filing

 Official Form 106H
 Schedule H: Your Codebtors                                                                                                                   12/15

 Codebtprsare peopleor entities whoarealso liableforanydebtsyou mayhave. Be as completeandaccurateas possible. Iftwo married
 people arefilingtogether, both are equally responsibleforsupplying correct information. Ifmorespace is needed, copythe Additional Page,
 fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
 your name and case number (if known). Answer every question.

       1. Doyou have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
       D Yes

       2. Withinthe last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
       D Yes. Didyour spouse, former spouse, or legal equivalent live with you at the time?


    3. In Column 1, list all ofyour codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
       in line 2 againasa codebtoronly if that person is a guarantoror cosigner. Makesureyou havelisted thecreditor on ScheduleD (Official
       Form 106D),ScheduleE/F(Official Form 106E/F),or ScheduleG (Official Form 106G). UseScheduleD, ScheduleE/F, or ScheduleG to
       fill out Column 2.

                Column 1: Your codebtor                                                            Column 2: The creditorto whom you owethe debt
                Name, Number, Street, City State and ZIP Code                                      Cheekall schedulesthat apply:

                                                                                                   D Schedule D, line
                Name
                                                                                                   D Schedule E/F, line
                                                                                                   D ScheduleG, line
                Number             Street
                City                                     State                      ZIPCode



                                                                                                   D Schedule D, line
                Name
                                                                                                   D Schedule E/F, line
                                                                                                   D ScheduleG, line
                Number             Street
                City                                     State                      ZIPCode




Official Form 106H                                                             Schedule H: Your Codebtors                                Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com
                                                                                                                                     Best Case Bankruptcy

                Case 2:19-bk-04440-EPB                              Doc 6 Filed 04/15/19 Entered 04/15/19 17:50:38                   Desc
                                                                    Main Document   Page 18 of 32
 Fill in this information to identify your case:

 Debtor 1                      SIMONEBECK

 Debtor 2
 (Spouse, if filing)

 United States BankruptcyCourt for the: DISTRICTOFARIZONA

 Case number                                                                                          Check if this is:
 (lfknown)                                                                                            D An amended filing
                                                                                                      D A supplementshowingpostpetition chapter
                                                                                                          13 income as of the following date:
 Official Form 1061                                                                                       MM/DD/YYYY
 Schedule I: Your Income                                                                                                                           12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor2), both are equally responsible for
supplying correct information. If you are married and not filingjointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information aboutyour spouse. If more space is needed,
attach a separatesheetto this form. On the top of any additional pages, write your nameand case number (if known). Answerevery question.
 Parti:                Describe Em to ment

 1.     Fill in your employment
        information.                                              Debtor 1

        If you have more than one job,                                  Employed                             D Employed
        attach a separate page with          Employment status
        information about additional                              D Not employed                             D Notemployed
        employers.
                                             Occupation           PLATER
        Include part-time, seasonal, or
        self-employed work.                  Employer's name      PDS TECH

        Occupation may include student       Employer's address
        or homemaker, if it applies.


                                             How long employed there?        5 MONTHS
 Part 2:               Give Details About Monthl Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Includeyour non-filing
spouse unless you are separated.

Ifyou or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.




       List monthly gross wages, salary, and commissions (before all payroll
 2- deductions). Ifnotpaidmonthly, calculatewhatthemonthlywagewouldbe.                    2.    $        4, 632. 00       $            N/A

 3.    Estimateand list monthly overtime pay.                                             3.   +$              0. 00      +$           N/A

4.     Calculate gross Income. Add line 2 + line 3.                                       4.    $      4, 632. 00             $      N/A




Official Form 1061                                                      Schedule I: Your Income                                                 page 1
               Case 2:19-bk-04440-EPB                 Doc 6 Filed 04/15/19 Entered 04/15/19 17:50:38                                  Desc
                                                      Main Document   Page 19 of 32
 Debtor1    SIMONEBECK                                                                          Case number (it known)



                                                                                                  For Debtor 1           For Debtor 2 or

      Copy line 4 here

 5.   List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                5a.     $        1,018.00      $                N/A
      5b.    Mandatory contributions for retirement plans                                 5b.     $              0.00    $                N/A
      5c.    Voluntary contributions for retirement plans                                 5c.     $              0.00    $                N/A
      5d.    Required repayments of retirement fund loans                                 5d.     $            0.00    $                  N/A
      5e.    Insurance                                                                    5e.     $            0.00    $                  N/A
      5f.    Domestic support obligations                                                 5f.     $            0. 00   $                  N/A
      5g.    Union dues                                                                   5g.     $            0. 00   $                  N/A
      5h.    Other deductions. Specify:                                                   5h.+ $               0. 00 + $                  N/A
 6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                      6.     $        1, 018. 00   $                  N/A
 7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                 7.     $        3,614.00     $                  N/A
 8.   List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
            Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.    $               0.00                     N/A
      8b. Interest and dividends                                                          8b.    $               0.00                     N/A
      8c. Family support payments that you, a non-flling spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.    s               0.00                     N/A
      8d. Unemployment compensation                                                       80.    $               0.00                     N/A
      8e. Social Security                                                                 8e.    $               0.00                     N/A
      8f.    Othergovernment assistancethat you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                    8f.  $                  0.00    $              N/A
      8g.    Pension or retirement income                                                sg. $                   0. 00   $              N/A
      8h.    Other monthly income. Specify:                                              8h.+ $                  0.00 + $               N/A

 9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                            9. $                   0.00 $                    N/A

 10. Calculate monthly income. Add line 7 + line 9.                                     10. $         3, 614. 00 + $          N/A = $            3,614.00
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
 11. State all other regular contributions to the expenses that you list in Schedule J.
     Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
      other friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not availableto pay expenses listed in ScheduleJ.
      Specify:                                                                                                                 11.   +$               0.00

 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
      Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
      applies                                                                                                                  12. $             3, 614. 00
                                                                                                                                     Combined
                                                                                                                                     monthly income
 13. Do you expectan increase or decreasewithin the yearafteryou file this form?
           No.
      d       Yes. Explain:




Official Form 1061                                                      Schedule I: Your Income                                                   page 2
            Case 2:19-bk-04440-EPB                   Doc 6 Filed 04/15/19 Entered 04/15/19 17:50:38                                    Desc
                                                     Main Document   Page 20 of 32
 Fill in this information to identify your case:

 Debtor1                 SIMONEBECK                                                                           Check if this is:
                                                                                                              D An amendedfiling
 Debtor 2                                                                                                     D A supplement showing postpetition chapter
 (Spouse, iffiling)                                                                                                 13 expenses as of the following date:

 United States Bankruptcy Court for the:   DISTRICT OF ARIZONA                                                      MM / DD / YYYY

 Case number
 (If known)



 Official Form 106J
 Schedule J: Your Ex enses                                                                                                                                   12/15
 Be as complete and accurateas possible. Iftwo married people are filing together, both are equally responsiblefor supplying correct
 information. If more space is needed, attach anothersheetto this form. On the top of any additional pages, write your name and case
 number (if known). Answer every question.

 Part 1:         Describe Your Household
 1.    Is this a joint case?
              No. Go to line 2.
       D Yes. Does Debtor 2 live in a separate household?
                  D No
                  D Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
 2.    Do you have dependents?             d NO
       Do not list Debtor 1                  Yes.   Fill out this information for   Dependent's relationship to        Dependent's        Does dependent
       and Debtor 2.                                each dependent.                 Debtor 1 or Debtor 2               age                live with you?
                                                                                                                                     WE

       Do not state the                                                                                                                   D No
       dependents names.                                                            SON                                5                     Yes
                                                                                                                                          D No
                                                                                                                                          D Yes
                                                                                                                                          D No
                                                                                                                                          D Yes
                                                                                                                                          D No
                                                                                                                                          D Yes
 3.    Do your expenses include                     No
       expenses of people other than
       yourself and your dependents?
                                                  D Yes

 Part 2:         Estimate Your Ongoing Monthly Expenses
      imateyour expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter13 caseto report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.

 Include expenses paid for with non-cash government assistance if you know
 the value of such assistance and have included it on Schedule I: Your Income
 (Official Form 1061.)

4.     The rental or home ownershipexpenses for your residence. Includefirst mortgage
       payments and any rent for the ground or lot.                                                          4. $                             850.00

       If not included in line 4:

       4a.      Real estate taxes                                                                           4a. $                                  0.00
       4b.      Property, homeowner's, or renter's insurance                                                4b. $                                  0. 00
       4c.      Home maintenance, repair, and upkeep expenses                                               4c. $                                  0.00
       4d.      Homeowner's association or condominium dues                                                 4d. $                                  0.00
5.     Additional mortgage payments for your residence, such as home equity loans                            5. $                                  0.00




Official Form 106J                                                    Schedule J: Your Expenses                                                             page 1

             Case 2:19-bk-04440-EPB                       Doc 6 Filed 04/15/19 Entered 04/15/19 17:50:38                                         Desc
                                                          Main Document   Page 21 of 32
  Debtor 1       SIMONEBECK                                                                 Case number (if known)

  6.   Utilities:
       6a. Electricity, heat, natural gas                                                        6a. $                               0.00
       6b. Water, sewer, garbage collection                                                      6b. $                               0.00
       6c. Telephone, cell phone, Internet, satellite, and cable services                        6c. $                             280. 00
       6d. Other. Specify:                                                                       6d. $                               0.00
  7.   Food and housekeeping supplies                                                             7. $                             600. 00
  8.   Childcare and children's education costs                                                    8. $                            693.00
  9.   Clothing, laundry, and dry cleaning                                                         9. $                             80.00
  10. Personal care products and services                                                        10. $                               0.00
  11. Medical and dental expenses                                                                11. $                               0.00
  12. Transportation. Includegas, maintenance, bus or train fare.
       Do not include car payments.                                                              12. $                            200. 00
  13. Entertainment, clubs, recreation, newspapers, magazines, and books                         13. $                            190. 00
  14. Charitablecontributions and religious donations                                            14. $                              0. 00
  15. Insurance.
       Do not include insurancedeductedfrom your pay or included in lines 4 or 20.
       15a.     Life insurance                                                                  15a. $                               0.00
       15b. Health insurance                                                                    15b. $                              0.00
       15c. Vehicle insurance                                                                   15c. $                            300.00
       15d. Other insurance. Specify:                                                           15d. $                               0. 00
 16. Taxes. Do not include taxes deductedfrom your pay or included in lines 4 or 20.
     Specify:                                                                                    16. $                               0. 00
 17. Installment or lease payments:
     17a. Car payments for Vehicle 1                                                            17a. $                               0.00
     17b. Car payments for Vehicle 2                                                            17b. $                               0.00
     17c. Other. Specify:                                                                       17c. $                               0.00
     17d. Other. Specify:                                                                       17d. $                               0.00
 18. Your payments of alimony, maintenance, and support that you did not report as
     deducted from your pay on line 5, Schedule I, Your Income (Official Form 1061).             18. $                               0.00
 19. Other payments you make to support others who do not live with you.                              $                              0.00
     Specify:                                                                              19.
 20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
                                                                                      iulel:       Income,
     20a. Mortgageson other property                                                     20a. $                                      0.00
       20b. Real estate taxes                                                                  20b. $                               0.00
       20c. Property, homeowner's, or renter's insurance                                       20c. $                               0.00
       20d. Maintenance, repair, and upkeep expenses                                           20d. $                               0. 00
       20e. Homeowner's association or condominium dues                                        20e. $                               0. 00
 21    Other: Specify:                                                                          21. +$                              0.00
 22. Calculateyour monthly expenses
     22a. Add lines 4 through 21.                                                                         $                  3, 193. 00
     22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                 $
     22c. Add line 22a and 22b. The result is your monthly expenses.                                      $                  3, 193. 00
 23. Calculate your monthly net income.
     23a. Copy line 12 (your combinedmonthly income) from Schedule I.                          23a. $                          3,614.00
     23b. Copy your monthlyexpensesfrom line 22c above.                                        23b. -$                         3, 193.00
       23c. Subtract your monthly expenses from your monthly income.
                The result is your monthly net income.                                         23c. $                            421.00
 24.   Doyouexpectanincreaseordecreaseinyourexpenseswithintheyearafteryoufilethisform?
       For.exampleLdoyo." e)<pecttofi"'shPayingfory°urcartoanwitt1intheyearord°youexPecty°"rmortgagepaymenttoincreaseordecreasebecauseof a
          No.
       D Yes.              Explain here:




Official Form 106J                                            ScheduleJ: Your Expenses                                                       page 2

          Case 2:19-bk-04440-EPB                         Doc 6 Filed 04/15/19 Entered 04/15/19 17:50:38                             Desc
                                                         Main Document   Page 22 of 32
  Fill in this information to identify your case:

                          SIMONEBECK
                          First Name                         MiddleName              LastName
  Debtor 2
 (Spouseif, filing)       First Name                         MiddleName              LastName

 United States Bankruptcy Court for the:               DISTRICT OF ARIZONA

 Case number
 (ifknown)                                                                                                                         D Check if this is an
                                                                                                                                     amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                         12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form wheneveryou file bankruptcy schedules or amended schedules. Makinga false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                  Sign Below


       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

       D       No
              Yes. Name of person            MARK BLUEMKE                                                       Attach Bankruptcy Petition Preparer's Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


      Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
      that the are true and correct.

       x
             SIMON BECK                                                                 Signature of Debtor 2
             Signature of Debtor 1

             Date     ^                     eft                                         Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                             Best Case Bankruptcy




              Case 2:19-bk-04440-EPB                            Doc 6 Filed 04/15/19 Entered 04/15/19 17:50:38                                 Desc
                                                                Main Document   Page 23 of 32
 Fill in this information to identify your case:

                            SIMONE BECK
                            First Name                   Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)        First Name                   MiddleName                  Last Name


 United States Bankruptcy Court for the:           DISTRICT OF ARIZONA

 Case number
 (rf known)                                                                                                                           D Check if this is an
                                                                                                                                        amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                            4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.    What is your current marital status?

       D      Married
              Not married

2.    During the last 3 years, have you lived anywhere other than where you live now?

              No
       D      Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                              Dates Debtor 1             Debtor 2 Prior Address:                              Dates Debtor 2
                                                             lived there                                                                     lived there

3. Withinthe last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories includeArizona, California, Idaho, Louisiana, Nevada, NewMexico, Puerto Rico, Texas, Washingtonand Wisconsin.)

              No
      D Yes. Makesureyoufill out ScheduleH: YourCodebtors(OfficialForm 106H).

 Part 2         Explain the Sources of Your Income

4.    Did you haveany income from employment or from operating a business during this yearor the two previous calendaryears?
      Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
      If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

      D       No
              Yes. Fill in the details.

                                                Debtor 1
                                                Sources of income               Gross Income                  Sources of income              Gross income
                                                Check all that apply.           (before deduetions and        Check ali that apply.          (before deductions
                                                                                exclusions)                                                  and exclusions)
From January 1 of current year until              Wages, commissions,                       $12, 781. 00      D Wages, commissions,
the date you filed for bankruptcy:              bonuses, tips                                                 bonuses, tips

                                                D Operatinga business                                         D Operating a business




Official Form 107                                   Statementof FinancialAffairs for IndividualsFiling for Bankruptcy                                         page 1
SoftwareCopyright(c) 1996-2019Best Case, LLC- www.bestcase.com                                                                                   Best Case Bankruptcy


               Case 2:19-bk-04440-EPB                       Doc 6 Filed 04/15/19 Entered 04/15/19 17:50:38                                       Desc
                                                            Main Document   Page 24 of 32
 Debtor 1       SIMONEBECK                                                                                Case number {if known}




                                                     Debtor 1                                                    Debtor 2
                                                     Sources of income                Gross income               Sources of income             Gross income
                                                     Check all that apply.            (before deductions and     Cheekall that apply.          (before deductions
                                                                                      exclusions)                                              and exclusions)

 For last calendar year:                               Wages, commissions,                      $25, 100. 00     D Wages, commissions,
 (January 1 to December 31, 2018)                    bonuses, tips                                               bonuses, tips

                                                     D Operating a business                                      D Operatinga business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
      unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
      gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

             No
      D      Yes. Fill in the details.

                                                    Debtor 1
                                                    Sources of income                 Gross income from          Sources of income            Gross income
                                                    Describe below.                   each source                Describe below.              (before deductions
                                                                                      (before deductions and                                  and exetusions)
                                                                                      exclusions)

 Part 3:      List Certain Pa ments You Made Before You Filed for Bankru tc

6.    Are either Debtor 1 's or Debtor 2's debts primarily consumer debts?
      D      No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U. S.C. § 101(8) as "incurred by an
                     individual primarily for a personal, family, or household purpose."

                     During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6, 825* or more?
                      D No.         Go to line 7.
                      1-1 Yes Listbeloweachcreditortowhomyoupaida totalof$6,825*ormorein oneormorepaymentsandthetotal amountyou
                                  paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                  not include payments to an attorney for this bankruptcy case.
                      * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

             Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                     During the 90 days before you filed for bankruptcy, did you pay any creditora total of $600pr more?

                           No.      Go to line 7.
                      D Yes         Listbeloweach creditortowhom you paida total of$600ormore andthetotal amount you paidthatcreditor. Do not
                                    include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to
                                    an attorney for this bankruptcy case.


       Creditor's Name and Address                                 Dates of payment          Total amount        Amount you        Was this payment for.
                                                                                                      paid         still owe

      Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
      corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent,
      including one for a businessyou operate as a sole proprietor. 11 U. S.C. § 101. Include payments for domestic support obligations, such as child
      support and alimony.

             No
      D Yes. Listall paymentsto an insider.
       Insider's Name and Address                                  Dates of payment          Total amount        Amount you        Reason for this payment
                                                                                                      paid         still owe




OfficialForm 107                                         Statementof FinancialAffairsfor IndividualsFilingfor Bankruptcy                                        page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                               Best Case Bankruptcy


             Case 2:19-bk-04440-EPB                              Doc 6 Filed 04/15/19 Entered 04/15/19 17:50:38                                   Desc
                                                                 Main Document   Page 25 of 32
 Debtor 1 SIMONEBECK                                                                                     Case number (ifknown)



8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

             No
       D     Yes. List all payments to an insider
       Insider's Name and Address                                 Dates of payment         Total amount        Amount you        Reason for this payment
                                                                                                    paid         still owe       Inetade ereditor's name

 Part 4:      Identi     Le al Actions, Re ossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      Listall such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

             No
      a      Yes. Fill in the details.
       Case title                                                Nature of the case        Court or agency                       Status of the case
       Case number

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

             No. Go to line 11.
      D      Yes. Fill in the information below.
       Creditor Name and Address                                 Describeth®Property                                    Date                          Value of the
                                                                                                                                                           property
                                                                 Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
      a     Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                  Date action was                    Amount
                                                                                                                        taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?
            No
      D     Yes

 Part 5:      List Certain Gifts and Contributions

13.      ithin 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
      D Yes. Fill in the detailsforeachgift.
       Gifts with a total value of more than $600                     Describe the gifts                                Dates you gave                        Value
       per person                                                                                                       the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within2 years beforeyou filedfor bankruptcy, didyou giveanygifts or contributionswith a total value of morethan$600to anycharity?
            No
      D Yes. Fill inthe detailsforeachgift or contribution.
       Gifts or contributions to chanties that total                  Describe what you contributed                     Dates you                             Value
       more than $600                                                                                                   contributed
       Charity's Name
       Address (Number,Street,City,StateandZIPCode)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
OfficialForm 107                                        StatementofFinancialAffairsfor IndividualsFilingforBankruptcy                                          page 3
Software Copyright (c) 1996-2019 Best Case, LLC- www. bestcase. com                                                                               Best Case Bankruptcy

             Case 2:19-bk-04440-EPB                             Doc 6 Filed 04/15/19 Entered 04/15/19 17:50:38                                   Desc
                                                                Main Document   Page 26 of 32
 Debtor 1 SIMONEBECK                                                                                     Case number {ifknown)



     disaster, or gambling?

           No
     D     Yes. Fill in the details.
      Describe the property you lost and                Describe any Insurance coverage for the loss                       Date of your       Value of property
      how the loss occurred                             Include the amount that insurance has paid. List                   toss                            lost
                                                        pending iRsuraneeclaims on line33 of ScheduleA/B:
                                                        Property.

Part 7:      List Certain Pa merits or Transfers

16. Within 1 year beforeyou filed for bankruptcy, did you or anyoneelse acting on your behalfpay or transfer any property to anyoneyou
     consulted about seeking bankruptcy or preparing a bankruptcy petition?
     Includeany attorneys, bankruptcy petition preparers, or credit counseling agenciesfor services required in your bankruptcy.

     D     No
           Yes. Fill in the details.
      Person Who Was Paid                                           Description and value of any property                  Date payment              Amount of
      Address                                                       transferred                                            or transfer was              payment
      Email or website address                                                                                             made
      Person WhoMadethe Payment, if NotYou
      AFFORDABLE DOCUMENTS AZ LLC                                                                                          03-21-19                     $200.00
      60 E RIO SALADO PKWY
      SUITE 900
      Tempe, AZ 85281


17 Within1 year before you filed for bankruptcy, did you or anyoneelse acting on your behalfpay or transfer any property to anyonewho
   promised to help you deal with your creditors or to make payments to your creditors?
     Do not include any payment or transfer that you listed on line 16.

           No
     D     Yes. Fill in the details.
      Person Who Was Paid                                           Description and value of any property                  Date payment              Amount of
      Address                                                       transferred                                            or transfer was              payment
                                                                                                                           made

18. Within 2 years beforeyou filed for bankruptcy, did you sell, trade, or otherwisetransferany property to anyone, other than property
     transferred in the ordinary course of your business or financial affairs?
     Include both outright transfers andtransfers made as security (such as the granting of a security interest or mortgage on your property). Do not
     include gifts and transfers that you have already listed on this statement.
           No
     D     Yes. Fill in the details.
      Person Who Received Transfer                                  Description and value of                  Describe any property or       Date transfer was
      Address                                                       property transferred                      payments received or debts     made
                                                                                                              paid in exchange
      Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device ofwhichyou are a
     beneficiary? (These are often called asset-protection devices.)
         No
     D     Yes. Fill in the details.
      Name of trust                                                 Description and value of the property transferred                        Date Transfer was
                                                                                                                                             made




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 4

SoftwareCopyright(c) 1996-2019Best Case, LLC- vmw.bestcase.com                                                                                  Best Case Bankruptcy


            Case 2:19-bk-04440-EPB                         Doc 6 Filed 04/15/19 Entered 04/15/19 17:50:38                                      Desc
                                                           Main Document   Page 27 of 32
 Debtor 1       SIMONEBECK                                                                                     Case number (ifknown)



 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Stora e Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
         No
      D Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of             Type of account or         Date accountwas          Last balance
       Address (Number, Street, City, StateandZIP                account number               instrument                 closed, sold,        before closing or
       Code)                                                                                                             moved, or                       transfer
                                                                                                                         transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
      cash, or other valuables?


            No
      D     Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?                Describe the contents          Do you still
       Address (Number, Street, City, State and ZIPCode)             Address (Number, Street, City,                                           have it?
                                                                     State and ZIP<?ode)

22. Haveyou stored property in a storage unit or place otherthan your home within 1 year before you filed for bankruptcy?


      D     Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access                Describe the contents          Do you Still
       Address (Number, Street, City, State and ZIPCode)             to it?                                                                   have it?
                                                                     Address (Number.Street,City.
                                                                     State andZIPCode)

 Part 9:       Identi Pro e         You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
      for someone.


            No
      D Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                    Describe the property                       Value
       Address (Number, Street, City, State and ZIPCode)             (Number. Street, City, State and ZIP
                                                                     Code)

 Part 10:      Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      S/te means any location, facility, or property as defined underany environmental law, whetheryou now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless ofwhen they occurred.

24. Hasany governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
      D Yes. Fill in the details.
       Name of site                                                  Governmental unit                            Environmental law, if you   Date of notice
       Address (Number,Street,City,StateandZIPCode)                  Address (Number, Street, City, Stateand      know it
                                                                     ZIP Code)



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  pages

Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                             Best Case Bankruptcy



               Case 2:19-bk-04440-EPB                           Doc 6 Filed 04/15/19 Entered 04/15/19 17:50:38                                 Desc
                                                                Main Document   Page 28 of 32
  Debtor1        SIMONEBECK                                                                             Case number (ifknown)



 25. Have you notified any governmental unit of any release of hazardous material?

             No
        D Yes. Fill in the details.
        Name of site                                         Governmental unit                             Environmental law, tf you         Date of notice
        Address(Number,Street,City, StateandZIPCode)         Address (Number. Street, City, State and      know it
                                                             aP Cmto)


26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

             No
        a    Yes. Fill in the details.
        Case Title                                           Court or agency                            Nature of the case                   Status of the
        Case Number                                          Name                                                                            case
                                                             Address (Number, Street,City,
                                                             State and ZIP Code)

 Part 11: Give Details About Your Business or Connections to An Business

27 Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
             D A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
             a A memberofa limited liabilitycompany(LLC)or limited liability partnership(LLP)
             D A partnerin a partnership
             D An officer, director, or managingexecutiveofa corporation
             D An owner of at least 5% of the voting or equity securities of a corporation
             No. None of the above applies. Go to Part 12.
      D     Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                   Describe the nature of the business                 Employer Identification number
        Address                                                                                             Do not include Social Security number or ITIN.
        (Number, Street,City, State andZIPCode)         Name of accountant or bookkeeper
                                                                                                            Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
     institutions, creditors, or other parties.

            No
     D      Yes. Fill in the details below.
        Name                                            Date Issued
        Address
        (Number, Street,City, StateandZIPCode)

 Part 12:     Si n Below


I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250, 000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519. and 3571.


 SIMONEBECK                                                      Signature of Debtor 2
 Signature of Debtor 1

 Date                             0(                             Date

Didyou attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy [Official Form 107)?
   No
D Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
D No
   Yes. Nameof Person             MARK BLUEMKE . Attach the Bankruptcy Petition Preparer's Notice, Declaration, andSignature (Official Form 119).
OfficialForm 107                                  Statement ofFinancial AffairsforIndividuals FilingforBankruptcy                                      page 6
SoftwareCopyright(c)1996-2019 BestCase,LLC- www.bestcase.com                                                                                 gggtcaseBankruptcy

              Case 2:19-bk-04440-EPB                   Doc 6 Filed 04/15/19 Entered 04/15/19 17:50:38                                        Desc
                                                       Main Document   Page 29 of 32
  Debtor 1      SIMONEBECK                                                                              Case number (ifknown)




OfficialForm 107                                        StatementofFinancialAffairsfor IndividualsFilingforBankruptcy                        page 7
Software Copyright (c) 1996-2019 Best Case, LLC-wvw. bestcase. com                                                              Best Case Bankruptcy


              Case 2:19-bk-04440-EPB                            Doc 6 Filed 04/15/19 Entered 04/15/19 17:50:38                  Desc
                                                                Main Document   Page 30 of 32
 Fill in this information to identify your case:

 Debtor 1                 SIMONEBECK
                           First Name                         Middle Name               Last Name

 Debtor 2
 (Spouse if, filing)      First Name                          Middle Name               Last Name

 United States Bankruptcy Court for the:                DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                              d Check if this is an
                                                                                                                           amended filing



Official Form 108
Statement of Intention for Individuals Filin                                                        Under Cha ter7                           12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
    you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
               on the form

Iftwo married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
               sign and date the form.

Be as complete and accurateas possible. If more space is needed, attach a separatesheetto this form. On the top of any additional pages,
              write your name and case number (if known).

 Part 1         List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.




    Creditor's ALLY FINANCIAL                                                  Surrenderthe property.                      No
    name:                                                                   D Retain the property and redeem it.
                                                                            D Retain the property and enter into a       a Yes
    Description of 2015 KIA FORTE 65,000 miles                                 ReafRrmation Agreement.
    property                                                                D Retain the property and [explain]:
    securing debt:



    Creditor's         KIA MOTORS                                              Surrenderthe property.                      No
    name:                                                                   D Retain the property and redeem it.
                                                                            D Retain the property and enter into a       D Yes
    Description of 2018 KIA SOUL25, 000 miles                                  ReafRrmation Agreement.
    property                                                                D Retain the property and [explain]:
    securing debt:

 Part 2:          istYourUnex       ired Personal Pro e            Leases
For any unexpired personal property lease thatyou listed in ScheduleG: ExecutoryContracts and Unexpired Leases(Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U. S. C. § 365(p)(2).




Official Form 108                                        Statement of Intention for Individuals Filing Under Chapter 7                           page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                 Best Case Bankruptcy




                Case 2:19-bk-04440-EPB                           Doc 6 Filed 04/15/19 Entered 04/15/19 17:50:38                     Desc
                                                                 Main Document   Page 31 of 32
  Debtor 1      SIMONEBECK                                                                          Case number {ifknown)


  Lessor's name:                                                                                                            D No
  Description of leased
  Property:                                                                                                                 D Yes

  Lessor's name:                                                                                                            D No
  Description of leased
  Property:                                                                                                                 D Yes

  Lessor's name:                                                                                                            D No
  Description of leased
  Property:                                                                                                                 D Yes

  Lessor's name:                                                                                                            D No
  Description of leased
  Property:                                                                                                                 D Yes

  Lessor's name:                                                                                                            D No
 Description of leased
 Property:                                                                                                                  D Yes

 Lessor's name:                                                                                                             D No
 Description of leased
 Property:                                                                                                                  D Yes

 Lessor's name:                                                                                                             a No
 Description of leased
 Property:                                                                                                                  D Yes

 Part3:       Si n Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property tjyt is subject to an unexpired lease.


       SIMONEBECK                                                                     Signature of Debtor 2
       Signature of Debtor 1

       Date                      f6 ^                                             Date




OfficialForm 108                                        Statementof Intentionfor IndividualsFiling UnderChapter 7                              page 2
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com
                                                                                                                                    Best Case Bankruptcy




              Case 2:19-bk-04440-EPB                            Doc 6 Filed 04/15/19 Entered 04/15/19 17:50:38                      Desc
                                                                Main Document   Page 32 of 32
